Case 8:21-cv-00102-SCB-AEP Document 20 Filed 06/11/21 Page 1 of 5 PageID 129




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

UNITED STATES OF AMERICA

              Plaintiff,

v.                                       Case No. 8:21-cv-102-T-24AEP


MIHIR TANEJA

              Defendant.

     ______________________________/

      UNITED STATES’ UNOPPOSED MOTION TO MODIFY PROTECTIVE
     ORDER GOVERNING THE DISCLOSURE OF HEALTH INFORMATION
                             (DKT. 16)

        The United States respectfully files this motion seeking modification of the

Protective Order Governing the Disclosure of Health Information (Dkt. 16) to

encompass other confidential information, as well as third parties.

Procedural Background

        The United States filed this action on January 14, 2021. Dkt. 1. The parties

filed a proposed protective order with the Case Management Report, which the

Court entered. Dkt. 13-1, 16. Defendant filed a Motion to Dismiss, which is

pending. Dkt. 17, 18. In the meantime, the United States has begun producing

documents identified in its Rule 26 disclosures, and the parties have served discovery

requests.
Case 8:21-cv-00102-SCB-AEP Document 20 Filed 06/11/21 Page 2 of 5 PageID 130




Request for Modification

      The United States’ production of documents will include documents obtained

via search warrant from a previous related criminal investigation. Some of those

documents may contain confidential information other than health information. In

addition, the parties have realized that it may be helpful during discovery if third

parties can produce documents pursuant to the Protective Order, while the Protective

Order currently refers only to the parties.

      According to paragraph 5, this Court permitted any party to seek a

modification of the Protective Order. Accordingly, the United States requests that

the Protective Order apply to all personal identifying information included in Federal

Rule of Civil Procedure 5.2. In addition, the United States requests that this Court

modify the Protective Order to apply to all documents containing health information

or other personal identifying information (as defined in ¶ 1 of the Protective Order)

produced by any third party in this matter. Accordingly, the United States proposes

that paragraph 1 and 2 of the Protective Order be revised to include certain

confidential information and to include productions by third parties as follows:

   1) Production of Information That May Be Subject To The Privacy Act, 5

      U.S.C. § 552a, to 45 C.F.R. §§ 164.102-164.534, to 42 U.S.C. §1306,

      Federal Rule of Civil Procedure 5.2, or Other Privacy Protections. The

      parties and third parties may produce certain individually identifiable health

      information (defined as health information that is connected to a patient’s



                                              2
Case 8:21-cv-00102-SCB-AEP Document 20 Filed 06/11/21 Page 3 of 5 PageID 131




     name, address, Social Security number or other identifying number, including

     HIC number) and certain other confidential information (including tax-payer

     identification number, birthdate, financial account number) pursuant to

     discovery requests and subpoenas. The information produced may be subject

     to the provisions of the Privacy Act, 5 U.S.C. § 552a, to the provisions of 45

     C.F.R. §§ 164.102-164.534, to the provisions of 42 U.S.C. §1306, to Federal

     Rule of Civil Procedure 5.2, or there may be no waiver by the patient to

     produce the records. The parties and third parties shall produce these

     documents unredacted. Upon producing these documents, the parties shall

     designate them as “confidential” in the manner set forth in paragraph 2,

     below. The parties, including counsel and their personnel, may use these

     documents only for purposes of the litigation, and may disclose them to non-

     parties to this litigation only as needed for the litigation, and only if the

     nonparty signs the form of acknowledgement attached to this Order. The

     parties shall not file these documents with or submit them to the Court or

     reproduce their contents in any court filing unless the document or filing is

     placed under seal or all information that would identify the subject of the

     document of filing has been removed. Within 90 days of the final conclusion

     of this litigation, the parties shall return the documents designated confidential

     and all copies, as well as all notes, memoranda, summaries, or other

     documents containing information from the designated confidential

     documents, to opposing counsel or the third party that produced them, or shall
                                           3
Case 8:21-cv-00102-SCB-AEP Document 20 Filed 06/11/21 Page 4 of 5 PageID 132




      destroy them and certify in writing to opposing counsel or the third party that

      the documents have been destroyed.

   2) Designation of Material Subject to this Protective Order. To designate

      “confidential” material covered by this Protective Order, the parties and third

      parties shall so designate, on the material itself, in an accompanying cover

      letter, on a diskette cover, or interrogatory or request for admission response,

      by using the following designation: “CONFIDENTIAL HEALTH

      INFORMATION-SUBJECT TO PROTECTIVE ORDER.”



                                        Conclusion

      Wherefore the United States respectfully moves to modify the Protective

Order by revising paragraphs 1 and 2 to cover certain confidential information and to

include productions by third parties.



                          Local Rule 3.01(g) Certification.

      On June 4, 2021, undersigned counsel conferred with counsel for the

Defendant, who does not oppose the relief requested.




                                            4
Case 8:21-cv-00102-SCB-AEP Document 20 Filed 06/11/21 Page 5 of 5 PageID 133




Respectfully submitted, this 11th day of June 2021.

                                         KARIN HOPPMANN
                                         Acting United States Attorney


                                   By: /s/ Michael R. Kenneth
                                       MICHAEL R. KENNETH
                                       Assistant United States Attorney
                                       Florida Bar No. 44341
                                       400 North Tampa Street, Suite 3200
                                       Tampa, Florida 33602
                                       Telephone: 813-274-6000
                                       Facsimile: 813-274-6198
                                       E-Mail: michael.kenneth@usdoj.gov


                           CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2021, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of
electronic filing to all parties of record.

                                         /s/ Michael R. Kenneth
                                         Michael R. Kenneth
                                         Assistant United States Attorney




                                            5
